FILED
                                                                             Dec 18 2020, 8:54 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      John M. Mayer, Jr.                                        Rodney L. Scott
      Clarksville, Indiana                                      John R. Hofmann
                                                                Waters, Tyler, Hofmann & Scott,
                                                                LLC
                                                                New Albany, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Pamela Jane Scholl,                                       December 18, 2020
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                20A-CT-571
              v.                                                Appeal from the Floyd Superior
                                                                Court
      Mohammed E. Majd, M.D.,                                   The Honorable Susan L. Orth,
      Appellee-Defendant                                        Judge
                                                                Trial Court Cause No.
                                                                22D01-1708-CT-1221



      May, Judge.

[1]   Pamela Jane Scholl appeals following the trial court’s grant of a motion for

      judgment on the evidence in favor of Dr. Mohammed E. Majd, M.D. Scholl

      argues she presented sufficient evidence regarding the applicable standard of

      care to defeat Dr. Majd’s motion. We reverse and remand.



      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020                           Page 1 of 14
                              Facts and Procedural History
[2]   Scholl filed suit on August 26, 2017, alleging Dr. Majd, an orthopedic surgeon,

      committed medical malpractice when he performed lumbar fusion surgery and

      a subsequent revision procedure on her spine. The court began a jury trial on

      September 23, 2019. On the first day of trial, the parties selected a jury, the

      court read the preliminary instructions, and the parties gave their opening

      statements. Scholl testified on the second day of trial. Dr. Majd testified on the

      third day of trial, and then Scholl called Dr. Robert F. Sexton, M.D., to testify

      as an expert witness.

[3]   Dr. Sexton received his Doctor of Medicine and Master of Surgery degrees in

      1959 from the University of McGill in Montreal, Quebec. He then completed

      his residency at the University of Louisville and a fellowship at the Mayo Clinic

      in Rochester, Minnesota. He was drafted into the United States Army, and he

      served two years on active duty at Letterman General Hospital in San

      Francisco, California. The American Board of Neurological Surgeons deemed

      Dr. Sexton “board eligible,” but he never became board-certified in

      neurosurgery. 1 (Tr. Vol. II at 12.) As a neurosurgeon, Dr. Sexton performed

      over 12,000 spine surgeries in his career, including over 10,000 laminectomies 2




      1
       Dr. Sexton testified that a “board eligible” designation indicates that he met all the qualifications to be
      board certified except for taking a three-hour oral examination.
      2
        Dr. Sexton testified, “[l]amina is the posterior part of the bony ring that encircles the spinal cord, and a
      laminectomy is a removal of, either bilaterally or unilaterally, that lamina from around the vertebrae.” (Tr.
      Vol. II at 21.)

      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020                                 Page 2 of 14
      and 150 fusions. 3 Dr. Sexton retired from performing surgery in 2005 or 2006,

      but he has maintained an active medical license and fulfilled his continuing

      medical education requirements in both neurosurgery and general medicine.

[4]   Prior to testifying, Dr. Sexton reviewed Scholl’s submission to the medical

      review panel and the depositions of the doctors on the medical review panel.

      Dr. Sexton testified:

                 [Scholl’s Counsel:] Based upon your experience as a
                 neurosurgeon for 60 years, have you reached a conclusion about
                 the care and treatment of Pam Scholl by Dr. Mohammed Majd?


                 [Dr. Sexton:] I have, yes.


                 [Scholl’s Counsel:] And what is that conclusion, sir?


                 [Dr. Sexton:] My conclusion is that I disagree with the review
                 panel and their decision that Dr. Majd did not fall below the
                 mythical standard of care of doing spine surgery.




      3
          Dr. Sexton explained:

                 A fusion is a fixation of at least two adjacent vertebra. In other words, you fasten them
                 together. It can be done simply by putting in a bone graft from an individual patient or
                 from a cadaver bone. And then from there, there are all sorts of external things that can
                 be put in to reinforce the bone graft, screws, rods, bone marrow, either from the patients
                 themselves or from bank bone marrow, and bone can be basically from any source. And
                 the problem with the hardware putting in is that it is a foreign body. It’s not a naturally
                 occurring structure, and therefore the body tends to reject those if it can.


      (Tr. Vol. II at 21.)

      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020                                 Page 3 of 14
        [Scholl’s Counsel:] You used an interesting term. You say the
        “mythical standard of care” that—


        [Dr. Sexton:] Yes.


        [Scholl’s Counsel:] You’re saying that you found him below that
        standard of care. Is that correct?


        [Dr. Sexton:] Yes.


        [Scholl’s Counsel:] In the treatment of Pam Scholl.


        [Dr. Sexton:] Yes.


                                  *****


        [Scholl’s Counsel:] And you used the word “mythical.” Explain
        that to the jury, please.


        [Dr. Sexton:] There is no standard of care printed anywhere, you
        know, listed, but thou shall do so and so or thou shall not do so
        and so. As one of the review panelists stated in his deposition
        when asked to define standard of care, he said it’s what a
        reasonably skilled doctor with reasonably skilled training would
        do in a given situation. That’s apparently a low standard of care,
        and it really is not any specific thing you can put your finger on.
        So standard of care is each doctor decides it for himself or herself,
        and that’s why I use that term. There really is not a code
        anywhere printed in the AMA literature, the textbooks, or
        anywhere that says this is the standard of care for such and such.
        So it’s something that you have to figure out by the seat of your
        pants and say, is that okay.



Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020       Page 4 of 14
                [Scholl’s Counsel:] And you have concluded that the care and
                treatment of Pam Scholl by Dr. Majd is below the standard of
                care?


                [Dr. Sexton:] I did.


      (Id. at 19-20.) Scholl asked Dr. Sexton, “is there anything that stuck out in the

      records to you that was significant that helped you reach your conclusion that

      Dr. Majd’s treatment of Pam Scholl is below the standard care?” (Id. at 28-29.)

      In his answer, Dr. Sexton noted the “sparse workup” in Scholl’s medical

      records prior to Dr. Majd performing the surgery, and he described performing

      fusion surgery to correct Scholl’s condition as “very controversial.” (Id. at 29.)

      Dr. Sexton also explained a “prudent spine surgeon” would have performed a

      bone density test before the surgery because Scholl was taking Vitamin D2. (Id.

      at 30.)

[5]   Scholl went on to ask, “was the choice that Dr. Majd used doing the fusion the

      way he did that with the screws, was that in your opinion below the standard of

      care,” and Dr. Sexton answered, “Based on the outcome, yes, I think it was.

      And, in fact, that’s my opinion.” (Id. at 33.) Dr. Sexton explained that when

      Dr. Majd performed the fusion surgery, he placed a screw too close to Scholl’s

      iliac artery, resulting in nerve damage to Scholl. Dr. Sexton testified that he

      believed the standard of care in operating on Scholl required the spine surgeon

      to perform “[o]ne of two things, either a decompressive laminectomy or a bone

      graft without the hardware.” (Id. at 34.)



      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020      Page 5 of 14
[6]   On cross-examination, Dr. Sexton testified:

              [Dr. Majd’s Counsel:] Doctor, I’d also like to talk to you before
              we talk about the things we’re going to disagree on, like to talk to
              you about the things that we do agree on following your
              deposition. Specifically, we agreed that no surgery is 100 percent
              successful, correct?


              [Dr. Sexton:] Yes, we do.


              [Dr. Majd’s Counsel:] We also agreed the doctor doesn’t have to
              be perfect in performing the surgery, right?


              [Dr. Sexton:] No.


              [Dr. Majd’s Counsel:] In other words, the doctor can make a
              mistake. It’s still not violating the standard of care.


              [Dr. Sexton:] There is no such thing as a standard of care except
              what the individual doctor thinks it is.


              [Dr. Majd’s Counsel:] We’ll come back to that. That’s one of
              the things we’re going to disagree on in a minute. Additionally—


              [Dr. Sexton:] Good luck with that.


              [Dr. Majd’s Counsel:] -negative results, bad outcomes, whatever
              you want to call it, happen following surgeries, right?


              [Dr. Sexton:] Occasionally, and not in flurries and—


              [Dr. Majd’s Counsel:] You said in your deposition that 40 to 50
              percent of fusions have a bad outcome.
      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020       Page 6 of 14
        [Dr. Sexton:] Yeah.


        [Dr. Majd’s Counsel:] Correct? In your opinion, you think it’s
        40 to 50 percent?


        [Dr. Sexton:] Yes, to some degree.


        [Dr. Majd’s Counsel:] And that doesn’t mean in any way that
        the doctor happened to violate standard of care, right?


        [Dr. Sexton:] Whatever that is, no.


        [Dr. Majd’s counsel:] Okay.


        [Dr. Sexton:] I agree.


        [Dr. Majd’s counsel:] And that – those bad outcomes happen
        without malpractice on the part of the doctors.


        [Dr. Sexton:] To a degree they can, yes.


        [Dr. Majd’s counsel:] And additionally –


        [Dr. Sexton:] Just because though, they do happen, and because
        they’re recognized as occurring occasionally does not let the
        doctor off the hook on 100 percent of cases by any means.


        [Dr. Majd’s counsel:] Okay. And I’m not suggesting –


        [Dr. Sexton:] Well, I think you are, but go ahead.




Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020     Page 7 of 14
              [Dr. Majd’s counsel:] My question to you is, ultimately, a bad
              outcome does not mean bad medicine.


              [Dr. Sexton:] Not per se.


      (Id. at 67-68.)


[7]   After Scholl rested her case, Dr. Majd moved for judgment on the evidence on

      the basis that Dr. Sexton did not demonstrate a familiarity with the applicable

      standard of care, and the court granted Dr. Majd’s motion. Scholl subsequently

      filed a motion to correct error on October 28, 2019, arguing the trial court erred

      in granting Dr. Majd’s motion for judgment on the evidence. The trial court

      held a hearing on Scholl’s motion on February 3, 2020, and then summarily

      denied the motion on February 11, 2020.



                                 Discussion and Decision
[8]   Scholl argues the trial court erred in granting Dr. Majd’s motion for judgment

      on the evidence because Dr. Sexton’s testimony adequately conveyed to the

      jury the applicable standard of care and Dr. Sexton’s opinion why Dr. Majd did

      not perform up to the standard of care. Indiana Trial Rule 50(A) states:

              Where all or some of the issues in a case tried before a jury or an
              advisory jury are not supported by sufficient evidence or a verdict
              thereon is clearly erroneous as contrary to the evidence because
              the evidence is insufficient to support it, the court shall withdraw
              such issues from the jury and enter judgment thereon or shall
              enter judgment thereon notwithstanding a verdict.


      Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020       Page 8 of 14
       “A motion for a directed verdict, also known as a motion for judgment on the

       evidence, challenges the legal sufficiency of the evidence.” Walgreen Co. v.

       Hinchy, 21 N.E.3d 99, 106 (Ind. Ct. App. 2014), aff’d on reh’g, 25 N.E.3d 748

       (Ind. Ct. App. 2015), trans. denied. We apply the same standard as the trial

       court when reviewing the grant or denial of a motion for judgment on the

       evidence. Collins v. McKinney, 871 N.E.2d 363, 370 (Ind. Ct. App. 2007).


[9]    In our review of a trial court’s decision on a motion for judgment on the

       evidence, we review all evidence in the light most favorable to the non-movant

       and draw all reasonable inferences in the non-movant’s favor. Id. “[T]he

       motion should be granted only where there is no substantial evidence to support

       an essential issue in the case. If there is evidence that would allow reasonable

       people to differ as to the result, judgment on the evidence is improper.” Id.

       (internal citation omitted); see also Dahlin v. Amoco Oil Corp., 567 N.E.2d 806,

       810 (Ind. Ct. App. 1991) (judgment on the evidence is appropriate when there is

       a “complete failure of proof . . . supporting an essential element of the claim”),

       trans. denied.


[10]   To prevail on a medical malpractice claim, the plaintiff must prove: “(1) the

       physician owed a duty to the plaintiff; (2) the physician breached that duty; and

       (3) the breach proximately caused the plaintiff’s injuries.” Green v. Robertson, 56
N.E.3d 682, 692 (Ind. Ct. App. 2016), reh’g denied, trans. denied. Generally,

       before a medical malpractice claim may proceed in trial court, the proposed

       complaint must be presented to a medical review panel and the panel must give

       its opinion. Ind. Code § 34-18-8-4. When the medical review panel renders an

       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020      Page 9 of 14
       opinion adverse to the plaintiff, the plaintiff must present expert testimony at

       trial to establish: “1) the applicable standard of care required by Indiana law; 2)

       how the defendant doctor breached that standard of care; and 3) that the

       defendant doctor’s negligence in doing so was the proximate cause of the

       injuries complained of.” Allen v. Hinchman, 20 N.E.3d 863, 870 (Ind. Ct. App.

       2014), reh’g denied, trans. denied. To meet the standard of care, “‘a physician

       must exercise that degree of care, skill, and proficiency exercised by reasonably

       careful, skillful, and prudent practitioners in the same class to which he belongs,

       acting under the same or similar circumstances.’” Id. (quoting Vergara by

       Vergara v. Doan, 593 N.E.2d 185, 187 (Ind. 1992)).


[11]   In granting Dr. Majd’s motion for judgment on the evidence, the trial court

       analogized Dr. Sexton to the expert in Overshiner v. Hendricks Regional Health,

       119 N.E.3d 1124 (Ind. Ct. App. 2019), reh’g denied, trans. denied, and explained:


               In our case, Dr. Sexton did not articulate at any time [that] he’s
               familiar with the standard of care for the treatment and care of a
               board-certified orthopedic surgeon, never told us that he’s
               familiar with the standard of care, that further there is a standard
               of care that requires him to come into court and demonstrate that
               he has an accurate understanding of what that standard of care is.
               He did not do that.


       (Tr. Vol. II at 96.) Scholl argues the case of Aldrich v. Coda, 732 N.E.2d 243

       (Ind. Ct. App. 2000), is a more appropriate comparison to the case at bar than

       Overshiner.




       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020      Page 10 of 14
[12]   In Overshiner, the plaintiffs’ newborn daughter developed an illness that resulted

       in blindness, and the plaintiffs filed malpractice claims against the obstetrician,

       the pediatrician, and the hospital. 119 N.E.3d at 1126. At trial, the plaintiffs

       called, as a medical expert, Dr. Robert Shuman, a retired neuropathologist who

       studied autopsied brains of children. Id. Dr. Shuman testified the newborn’s

       disease was preventable and he faulted the obstetrician and the hospital for not

       properly taking care of the newborn. Id. at 1128-29. However, Dr. Shuman

       also testified that he was neither an obstetrician nor a pediatrician and that he

       would “[a]bsolutely not” be the right doctor to care for a pregnant patient. Id.

       at 1129. After the plaintiffs rested their case, the defendants moved for

       judgment on the evidence, and the trial court granted the defendants’ motion on

       the basis that the plaintiffs’ medical expert, Dr. Shuman, did not articulate

       familiarity with the applicable standard of care, which would leave the jurors to

       speculate regarding the appropriate standard of care. Id. We affirmed and held


               the [plaintiffs] did not provide testimony that allowed the trier of
               fact to apply the appropriate standard of care. Dr. Shuman, a
               neuropathologist who had never been involved in the handover
               between the obstetrician and the pediatrician after a child is born
               and who at the time of trial was retired and provided mostly
               medical-legal consultations, did not testify to the standard of care
               required of Providers - i.e., the standard of care applicable to
               obstetricians, pediatricians, and the nursing staff of a community
               hospital treating a child like [the newborn] under the same or
               similar circumstances—but rather to his “terribly proactive . . .
               practice of pediatric neurology.”


                                                     *****


       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020      Page 11 of 14
               Our review of the record and Dr. Shuman’s testimony makes
               clear that any inference intended to be proven by the evidence, as
               pointed to by the [plaintiffs], cannot logically be drawn without
               undue speculation as to the applicable standard of care.
Id. at 1133.


[13]   Conversely, in Aldrich, the plaintiff brought a medical malpractice action

       against her podiatrist. 732 N.E.2d at 244. The trial court granted summary

       judgment in favor of the podiatrist on the basis that the affidavit from the

       plaintiff’s designated medical expert did not state the medical expert was

       familiar with the standard of care for podiatrists. Id. We reversed the trial

       court’s entry of summary judgment. Id. at 246. Even though the medical

       expert’s affidavit did not specifically state that he was familiar with the

       applicable standard of care for podiatrists, we held that “it is evident from the

       content of the opinion letter that [the medical expert], as an orthopedic surgeon,

       was indeed familiar with the standard of care required of [the defendant], as a

       podiatrist.” Id.


[14]   Dr. Majd argues that Dr. Sexton, like the expert in Overshiner, misstated the

       standard of care and left the jury to speculate as to the applicable standard of

       care. We disagree. Dr. Sexton quoted a doctor from the medical review

       panel’s deposition testimony that the standard of care is “what a reasonably

       skilled doctor with reasonably skilled training would do in a given situation.”

       (Tr. Vol. II at 20.) While this was not a word-for-word recitation of the legal

       definition for standard of care, it demonstrates Dr. Sexton was at least


       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020       Page 12 of 14
       somewhat familiar with the legal bar for what constitutes medical malpractice.

       Moreover, unlike the expert in Overshiner but like the expert in Aldrich, Dr.

       Sexton was familiar with treating patients suffering from the same condition as

       the plaintiff, and Dr. Sexton had performed the same type of surgery Dr. Majd

       performed on Scholl and other similar spine surgeries. Thus, he could speak to

       what a reasonably skilled, careful, and prudent doctor would do and not do in

       treating a patient like Scholl. For example, he testified that a “prudent spine

       surgeon” would have performed a bone density test before the surgery. (Id. at

       30.)

[15]   Dr. Sexton also opined that the applicable standard of care required Dr. Majd

       to treat Scholl’s condition by performing a laminectomy rather than a fusion

       with hardware and that Scholl suffered nerve damage because Dr. Majd placed

       a screw too close to her iliac artery. While Dr. Sexton did describe the standard

       of care as “mythical” and something “each doctor decides . . . for himself or

       herself,” he clarified in his testimony that he was referring to the fact that the

       standard of care is not clearly defined in an authoritative source. (Id. at 20.)

       The standard of care is not “mythical,” but it leaves room for interpretation as

       we expect experts in a medical malpractice action to disagree about what the

       applicable standard of care requires in any given situation. Dr. Sexton’s

       comments were imprecise, but they do not show a lack of familiarity with the

       applicable standard of care. Therefore, we hold the trial court erred in granting

       Dr. Majd’s motion for a directed verdict, and we remand the case for further

       proceedings consistent with this opinion. See Killebrew v. Johnson, 404 N.E.2d


       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020       Page 13 of 14
       1194, 1197 (Ind. Ct. App. 1980) (holding plaintiff’s medical expert adequately

       stated the applicable standard of care and reversing the trial court’s directed

       verdict for defendant).



                                                Conclusion
[16]   Scholl presented sufficient evidence regarding the applicable standard of care to

       defeat Dr. Majd’s motion for judgment on the evidence. Dr. Sexton

       demonstrated familiarity with the procedures Dr. Majd performed on Scholl

       and identified several aspects of Dr. Majd’s treatment of Scholl that Dr. Sexton

       believed fell below the standard of care. Therefore, we reverse the trial court’s

       entry of judgment on the evidence in favor of Dr. Majd, and we remand the

       case for further proceedings not inconsistent with this opinion.

[17]   Reversed and remanded.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CT-571 | December 18, 2020     Page 14 of 14